Exhibit 10.2


AMENDMENT #6 TO
CARL W. GERST, JR. EMPLOYMENT AGREEMENT




This sets forth Amendment #6 to the Employment Agreement entered into between
Anaren, Inc. (“Employer”) and Carl W. Gerst, Jr. (“Mr. Gerst”) dated February
14, 2004.


RECITALS
 
1.           The original term of the Employment Agreement was scheduled to
expire as of June 30, 2007.
 
2.           Pursuant to Amendments #1, #2, #4 and #5 to the Employment
Agreement, the term of the Employment Agreement was extended and now expires on
June 30, 2011, subject to the termination provisions provided in the Employment
Agreement.
 
3.           Amendment #3 to the Employment Agreement dated December 30, 2008
incorporated changes to the Employment Agreement to reflect the application of
Internal Revenue Code Section 409A to certain provisions of the Employment
Agreement.
 
4.           The parties desire to continue Mr. Gerst’s employment with the
Company on the same terms and conditions currently applicable, including paying
Mr. Gerst a Base Salary of $187,500 in consideration of a reduced work schedule
of approximately 30 hours per week.
 
5.           The Compensation Committee of Anaren’s Board of Directors
recommended, and the Board unanimously approved at its May 11, 2011 regular
meeting that the Company amend Mr. Gerst’s Employment Agreement to provide for
his continued employment through and including June 30, 2012.
 
TERMS
 
In consideration of the mutual covenants and representations contained herein,
and other valuable and good consideration, receipt of which is acknowledged, the
parties agree as follows:
 
1.           Paragraph 1(a) of the Employment Agreement is hereby amended so
that the Employment Agreement continues, as most recently changed by Amendment
#5, through and including June 30, 2012, subject to the termination provisions
provided in the Employment Agreement.
 
2.           Paragraph 6(b) of the Employment Agreement (as previously amended
by Amendment #3) is hereby amended and restated to provide in its entirety as
follows:
 
(b)           If any portion of the amounts paid to, or value received by
Employee following a “change of control” (whether paid or received pursuant to
this paragraph 6 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Section 280G, then the parties shall
negotiate a restructuring of payment
 
 
 

--------------------------------------------------------------------------------

 
dates and/or methods to minimize or eliminate the application of Internal
Revenue Code Section 280G; but only if and to the extent such restructuring will
not result in the premature recognition of income or the imposition of excise
taxes under Internal Revenue Code Section 409A.  If an agreement to restructure
payments is not reached within sixty days of the date the first payment is due
under this paragraph 6, then payment shall be made without restructuring.  In
that case, Employee shall be responsible for all taxes and penalties payable by
Employee as a result of Employee’s receipt of “excess parachute
payments”.  Employee is not entitled on any reimbursement for taxes.
 
3.           Effective as of July 1, 2011, paragraph 6(c) of the Employment
Agreement shall be amended and restated to provide in its entirety as follows:
 
(c)           For purposes of this Agreement, a “Change of Control,” shall be
deemed to have occurred if:
 
 
(i)
during any 12-month period, any “person” including a “group” (as determined in
accordance with Section 13D(3) of the Securities Exchange Act of 1934) is or
becomes a beneficial owner, directly or indirectly, of securities of Employer
representing 50% or more of the combined voting power of Employer’s then
outstanding securities;

 
 
(ii)
as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, a majority of members of Employer’s Board
of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of
Employer’s Board of Directors before the date of the appointment or election;

 
 
(iii)
Employer is merged or consolidated with another entity and as a result of the
merger or consolidation less than 70% of the outstanding voting securities of
the surviving or resulting corporation shall then be owned in the aggregate by
the former stockholders of Employer, other than (A) affiliates within the
meaning of the Exchange Act or (B) any party to the merger or consolidation; or

 
 
(iv)
Employer sells or otherwise transfers for value ownership of substantially all
of its assets to another entity that is not controlled by or a shareholder of
Employer.

 
All other terms of the 2004 Employment Agreement, as modified by Amendments #3
and #4, and by this Amendment #6, will remain in full force and effect.


ANAREN, INC.
/s/ Lawrence A.
Sala                                                                               /s/
Carl W. Gerst, Jr.
Lawrence A.
Sala                                                                                     Carl
W. Gerst, Jr.
President and CEO
Dated:  June 28,
2011                                                                              Dated:  June
28 2011
 
 
 
 
 
 
2

--------------------------------------------------------------------------------
